{¶ 12} I respectfully dissent from the majority's conclusion that this court does not have jurisdiction to entertain this appeal.
 {¶ 13} Plaintiff-appellant, state of Ohio, appeals a pretrial decision of the Mahoning County Common Pleas Court overruling its second motion to vacate a decision suppressing statements made by defendant-appellee, Terrance Tate.
 {¶ 14} This case involves a one-year-old child who was admitted to the hospital with blunt-force injuries. Police questioned Tate concerning the child's injuries, and he made incriminating statements. The child later died from those injuries, and Tate was indicted for aggravated murder with a death-penalty specification. The trial court suppressed those statements, and the state appealed. In a thorough and detailed opinion, this court affirmed the trial court's suppression decision. State v. Tate, 7th Dist. No. 07 MA 130,2008-Ohio-3245, 2008 WL 2583041.
 {¶ 15} Upon remand, on August 22, 2008, the state filed a Civ. R. 60(B) motion to vacate the suppression order alleging that it had not been provided evidence that would have affected the outcome of the suppression hearing. Specifically, the motion was based on certain letters that Tate had sent to the trial court but were not provided to the state at the time of the suppression hearing. The trial court overruled the motion, and the state appealed. This court dismissed the appeal as untimely. State v. Tate, 7th Dist. No. 08 MA 204,2008-Ohio-5686, 2008 WL 4785496.
 {¶ 16} The state filed a second motion to vacate the suppression order on September 18, 2008. The motion was based on a witness's coming forward who had indicated that Tate and his mother had colluded to lie at the suppression hearing in order to have his statements suppressed. The trial court heard the matter on October 1, 2008, and overruled the motion on October 14, 2008, based principally on an erroneous application of the law-of-the-case doctrine and this court's decision affirming the suppression order. This appeal followed.
 {¶ 17} Because this appeal involves an order denying a motion to vacate a suppression ruling and is not an appeal of the suppression ruling itself, the prosecutor may appeal the decision only by leave of this court. R.C. 2945.67(A). The decision to grant or deny the state's motion for leave to appeal is solely within the discretion of the appellate court. State v. Matthews (1998), 81 Ohio St.3d 375,378, 691 N.E.2d 1041; State v. Fisher (1988),35 Ohio St.3d 22, 26, 517 N.E.2d 911.
 {¶ 18} I disagree with the majority's conclusion that we have no jurisdiction over a decision overruling a motion to vacate a suppression order. I acknowledge *Page 140 
the absence of any specific criminal rule allowing vacation of a previous suppression order. But Crim. R. 57 provides, "[i]f no procedure is specifically prescribed by rule, the court may proceed in any lawful manner not inconsistent with these rules of criminal procedure, and shall look to the rules of civil procedure and to the applicable law if no rule of criminal procedure exists." Here, an applicable civil rule is found in Civ. R. 60(B)(3), which states "On motion and upon such terms as are just, the court may relieve a party or his legal representative from final judgment, order or proceeding for the following reasons: * * * (3) fraud * * *, misrepresentation or other misconduct of an adverse party." Therefore, Crim. R. 57 and Civ. R. 60(B)(3) provide a basis upon which the trial court may vacate a previous order if such order was based on fraud.
 {¶ 19} Relying on these two rules, the Twelfth District in State v. Groves (Dec. 23, 1991), 12th Dist. No. CA91-02-014, 1991 WL 274317, concluded that a trial court may vacate an order for a new trial if such order was based on fraud. In Groves, the defendant had been convicted of murder and had subsequently filed a motion for new trial alleging newly discovered witnesses who would support his claim of self-defense. The court heard the witnesses and granted a new trial. One of the witnesses later recanted and stated that the defendant had coached him and had asked him to lie at the hearing on the new-trial motion. At the state's request and following a hearing on the matter, the court vacated the new-trial order. I believe Groves is sufficiently analogous to the present case to support a similar conclusion concerning a trial court's ruling on a motion to vacate a suppression order.
 {¶ 20} In addition to the aforementioned rules, there is "guidance from the longstanding deep-rooted rule of law that a court has power to vacate its judgments which have been fraudulently induced. * * * When a fraud is perpetrated upon the court, the impartial adjudication of cases is resultantly obviated." Montgomery v. Leach (Apr. 10, 1985), Hamilton App. No. C-840467, 1985 WL 6732, *2. In certain circumstances, "that concern for impartiality in the administration of justice supersedes concern for maintenance of finality of the court's order * * *. The court below should be permitted to rescind its order which, but for the misrepresentations of defendant * * *, never would have been granted." Id.
 {¶ 21} Furthermore, the Ohio Supreme Court has said that courts have "inherent authority and the power to vacate * * * judgments for fraud. Independent of and without the sanction of legislative enactment, a court of general jurisdiction such as the Common Pleas Courts of Ohio has the inherent right and power to protect itself against the perpetration of a fraud. Without such right and power the courts would become impotent as the judicial branch of government. A corollary to the possession of such right and power is the duty to exercise such power. The procurement of a judgment by fraud is a fraud upon *Page 141 
the court as well as upon the opposing litigant. A judgment so procured can be vacated by exercise of the inherent power of the court." Jelm v. Jelm (1951), 155 Ohio St. 226, 240-241,44 O.O. 246, 98 N.E.2d 401.
 {¶ 22} Based on Crim. R. 57, Civ. R. 60(B)(3), and the trial court's inherent authority to address a fraud perpetrated on it, I would conclude that this court does have jurisdiction to entertain this appeal. However, once our jurisdiction has been properly invoked, this court still has discretion whether or not to grant the state leave to appeal.
 {¶ 23} Here, in the state's second motion to vacate, prosecutors indicated that they had met with an inmate who had been incarcerated with Tate at the Mahoning County Jail in 2006 and 2007. The inmate told them that Tate and his mother had colluded to lie at the suppression hearing in order to have the statements suppressed. This meeting took place on August 20, 2008, two days before the state filed its first motion to vacate. But the state did not pursue that alleged fraud as a basis in its first motion to vacate. If the state believed this to be a valid avenue to pursue, it should have done so at that time and in that first motion. In its second motion to vacate, the state cites a letter it received from that same inmate on September 5, 2008, reiterating the alleged fraud. However, the letter serves only to confirm what he had already related to prosecutors at the August 20, 2008 meeting and cannot be construed as new material or evidence to justify the filing of a new, second motion to vacate. To allow the state to appeal an adverse ruling on the second motion to vacate would only encourage further piecemeal litigation and counter the aim of judicial efficiency. Therefore, on the facts and procedural history of this case, I believe this court should exercise its discretion to deny the state's leave to appeal.